ITEMID: 001-88746
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF RAZNIAK v. POLAND
IMPORTANCE: 3
CONCLUSION: Partly inadmissible;No violation of Art. 5-3
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1952 and lives in Warsaw. He is currently detained in Warsaw Remand Centre.
5. The applicant was arrested on 25 August 2000 and subsequently remanded in custody by the Warsaw District Court on suspicion of founding and leading a criminal armed gang within which he had ordered various crimes to be carried out, such as murder, robbery and drug trafficking. He was also accused of illegal possession of weapons and their use in assault and battery. In view of the fact that the applicant had been seriously injured by an explosion in his car on 30 May 2000, the court had regard to a medical opinion given by experts from the Faculty and Institute of Forensic Medicine of the Warsaw Medical Academy. The experts found that there had been no indication that the applicant’s detention would pose a danger to his health or life. The experts concluded that the applicant should receive appropriate medication and have unrestricted access to medical advice or be hospitalised on the ward of the detention centre. Accordingly, the court stressed in its decision that the applicant should receive adequate medical assistance during his detention.
6. The applicant unsuccessfully appealed against that decision. On 13 November 2000 he requested that the detention order be quashed, arguing, firstly, that there had been no reasonable suspicion that he had committed the offences with which he had been charged and, secondly, that he had been arrested at a hospital while being treated for injuries sustained as a result of a bomb explosion in his car. Accordingly, his detention created a serious risk for his health and life. He submitted medical opinions on his state of health, which confirmed that he had required surgery. According to two opinions, the applicant’s detention in a detention centre could constitute a serious danger to his health and life. A third opinion stated that there were no sufficient and objective grounds for believing that detention could seriously endanger the applicant’s health or life.
7. On 20 November 2000 the applicant’s detention pending investigation was extended by the Warsaw District Court. The court was of the view that the suspicion against the applicant was reasonable and confirmed by witness testimonies and by evidence obtained during searches. It had also been established in the course of the investigation that the members of the gang were close and, hence, in view of the fact that most of them were sought by means of wanted notices, the applicant’s detention was the only measure capable of ensuring the proper conduct of the investigation and preventing him from colluding with co-accused. The court took into account the serious nature of the offences with which the applicant had been charged and the severity of the penalty to which he was liable. The court also referred to a medical opinion of 25 August 2000 stating that there were no grounds for finding that the detention created any serious risk for the applicant’s health or life. The decision was upheld on 28 December 2000 by the Warsaw Regional Court.
8. The applicant’s pre-trial detention was subsequently extended by the same court’s decisions of 27 April, 24 August, 31 December 2001, 27 March and 9 August 2002. They were based in particular on the need to conduct further complex investigative measures, the need to obtain extensive evidence and the fear of the applicant colluding with other gang members or absconding. The risk was very serious in view of the applicant’s position in the criminal world and the fact that other members of the gang were still sought by the police.
9. The bill of indictment against the applicant and thirteen co-accused was transferred to the Warsaw Regional Court on 20 March 2002. The prosecutor requested 113 witnesses and three experts to give evidence and extensive documentary evidence was also submitted.
10. Between 19 September 2002 and 29 May 2003 the trial court held 57 hearings. The hearings were held on average 6 to 7 times per month, at times even 13 times per month. Prior to the first hearing the court held three preparatory meetings in order to examine the question of the extension of the applicant’s detention and his health. On 7 May 2002 the director of the detention centre submitted a medical opinion prepared by a doctor from the remand centre and subsequently another by an orthopaedist. The specialists recommended that the treatment be continued and confirmed that the applicant was receiving adequate medical assistance. The court ordered medical examinations by a surgeon, including a vascular surgeon, and by a pulmonologist, with a view to verifying whether the applicant could be treated in the detention centre’s ward.
11. On 29 May 2003 the Warsaw Regional Court found the applicant guilty of founding and leading an armed criminal gang for 10 years and sentenced him to 7 years’ imprisonment. Both the applicant and the prosecutor appealed.
12. On 27 August 2003 the applicant’s counsel lodged an application for the applicant to be released to allow him to receive specialist treatment.
13. On 1 September 2003 the Warsaw Regional Court ordered a medical opinion from the Tuberculosis and Lung Diseases Institute. The opinion of 10 October 2003 stated that
“(...) the patient presents a high risk of recurrent thromboembolic complications, which means that there is a need for preventive measures in certain situations to be taken (...). His current condition does not seem to warrant further diagnostic studies or referrals, such as to a pulmonologist.”
14. On 31 March 2004 the Warsaw Court of Appeal upheld the first-instance judgment.
15. By a ruling of 10 May 2005 the Supreme Court dismissed the applicant’s cassation appeal.
16. The relevant domestic law and practice concerning the imposition of detention during judicial proceedings (aresztowanie tymczasowe), the grounds for its extension, release from detention and rules governing other “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006, and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 August 2006.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
